Citation Nr: 1823981	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  09-23 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a rating in excess of 10 percent for left thigh impairment (previously rated as postoperative myositis ossificans of the left thigh). 

3.  Entitlement to a rating in excess of 10 percent for limitation of extension of the left thigh (previously rated as postoperative myositis ossifcans of the left thigh).

4.  Entitlement to a rating in excess of 10 percent for limitation of flexion of the left thigh (previously rated as postoperative myositis ossifcans of the left thigh). 

5. Entitlement to a rating in excess of 10 percent prior to February 29, 2016 and in excess of 20 percent thereafter, for status-post surgery for osteochondroma distal tibiofibular ligament of the left leg and ankle. 

6.  Entitlement to a compensable rating for an incisional scar on the lateral aspect of the distal left leg. 
7.  Entitlement to a rating in excess of 10 percent for painful scars of the left thigh and left ankle.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.  This case originally came before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated April 2008 and May 2012 of the Department of Veterans Affairs (VA) regional office in Montgomery, Alabama. 

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in June 2015, and a transcript of the hearing is included in the claims file.

The Board remanded the case for further development in September 2015.  Subsequently, in March 2016, the Appeals Management Center (AMC) granted service connection for limitation of extension of the left thigh and assigned a 10 percent evaluation effective November 2, 2007; granted service connection for limitation of flexion, left thigh and granted a noncompensable evaluation effective November 2, 2007; and granted service connection for painful scars of the left thigh and left ankle and assigned a 10 percent evaluation effective February 29, 2016.  Lastly, the AMC increased the evaluation of status post-surgery for osteochondroma distal tibiofibular ligament, left leg and ankle from 10 to 20 percent disabling effective February 29, 2016. 

In a December 2016 decision, the Board remanded the case for additional development.  Subsequently, in a May 2017 rating decision, the AMC granted service connection for bilateral hearing loss. The Veteran has not challenged the effective date or the evaluation assigned; therefore, that issue is no longer in appellate status.  Grantham v. Brown, 114 F. 3d 1156, 1158  (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).   The case has since been returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examinations in connection with his left ankle and left thigh/hip claims were conducted in February 2016.   The Board notes that shortly after the examinations, a decision issued by the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59  requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Correia v. McDonald, 25 Vet. App. 158 (2016).   Moreover, with regard to the findings related to functional impairment from flare-ups and repeated use over time, the VA examiner stated that he was unable to speculate based on the Veteran's subjective comments and lack of objective evidence whether pain, weakness, fatigability or incoordination significantly limit the Veteran's functional ability with respect to flare-ups and repeated use over a period of time.  In this regard, the Board notes that that a VA examiner must attempt to elicit information from the record as well as the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  An inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  
For these reasons, additional VA examinations are needed to ascertain the current severity and manifestations of the Veteran's service-connected left ankle and left thigh disabilities.

Regarding the low back claim, the Board finds that November 2015 and March 2016 VA medical opinions are inadequate.   The November 2015 VA examiner determined that the Veteran's  current lumbar degenerative joint disease is not the result of military service because his service treatment records did not show a diagnosis of arthritis or degenerative joint disease during active service.  The Board notes that the examiner relied heavily on the absence of contemporaneous medical records in providing his rationale.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40   (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336, n1 (Fed. Cir. 2006) (noting that the VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Additionally, the examiner failed to consider the Veteran's numerous lay statements regarding the onset of his low back pain that are contained in the record.  See e.g. May 2011 statement; May 2012 notice of disagreement; June 2014 substantive appeal.  Significantly, the Veteran provided a medical history during the examination that was consistent with his prior statements.  However, in rendering his opinion, the examiner did not address the Veteran's statements regarding the onset and ongoing nature of his back symptoms since the early 1980's.  Dalton v. Nicholson, 21 Vet. App. 23  (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  
The March 2017 VA examination is inadequate for a number of reasons. First, the examiner noted upon physical examination of the Veteran that he was diagnosed as having degenerative arthritis of the spine and the diagnosis was noted to have begun in 1980, which was during the Veteran's active service.  Next, the examiner again noted the 1980 onset of symptoms as a result of loading heavy equipment.  The Veteran reported that his low back symptoms have progressively worsened since service and the pain has become unbearable.  However, the Board observes that the examiner did not provide an opinion as to whether the Veteran's current low back disorder first manifested during service because pursuant to the December 2016 remand, she was instructed to provide opinions regarding secondary service connection, to include whether the Veteran's low back disorder was likely caused or aggravated by his service-connected left leg disabilities.  To the extent the examiner did provide opinions as requested, the answers were internally inconsistent.  The examiner determined that the Veteran's lumbar spine degenerative joint disease was less likely than not proximately due to or the result of his service-connected left leg disabilities.  However, the examiner concluded that the Veteran's lumbar spine degenerative joint disease was at least as likely as not aggravated beyond its natural progression by his service-connected left leg disabilities.  However, she also stated that there is no pathophysiological relationship between the degenerative disc disease in the lumbar spine and the left thigh, leg, or ankle.  

As the December 2016 remand order was not substantially complied with and the March 2017 medical opinion is otherwise inadequate, remand is required for a clarifying medical opinion. 

Lastly, the issue of entitlement to TDIU is not ripe for review at this time, as it is inextricably intertwined with the issues of entitlement to increased evaluations for the left ankle and left thigh disabilities and entitlement to service connection for a low back disorder.  See Harris v. Derwinski, 1 Vet.App. 180 (1991).  Hence, that matter is remanded to the AOJ as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from December 2016 to the present.

2.  Then, schedule the Veteran for a new VA examination to assess the current severity of his service-connected left ankle and left thigh disabilities, to include limitation of flexion and limitation of extension of the left thigh. The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight bearing, and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner should identify the extent of the Veteran's functional loss during flare-ups and offer range of motion estimates based on that information.  

If the examiner cannot provide any of the requested findings without resorting to speculation, the examiner must state why that is so and provide a detailed rationale as to the reason why the requested findings could not be provided.

3.  The AOJ should obtain a medical opinion regarding the Veteran's claimed low back disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The Veteran has asserted that he initially injured his back in 1980 as a result of moving medical equipment.  During service, he continued to lift and load boxes and cases of heavy medical supplies.  The Veteran stated that he was not treated for his low back pain during service and used over the counter medicine for pain. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current  lumbar degenerative joint disease manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology and injuries therein, such as loading, lifting, and carrying heavy boxes.
 
The examiner must provide a complete rationale that fully considers and discusses the Veteran's report of in-service low back pain and continuity of symptoms since service.  Any negative opinion cannot be based solely on the absence of medical records in service.

If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disorder was caused or aggravated by his service connected left thigh, leg, and/or ankle disabilities.  In rendering this opinion, the examiner should refer to the March 2017 VA examination report.  Aggravation is defined as worsening beyond the natural progression of the disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for all opinions offered must be provided.

4.  After completing the above development, and any other development deemed necessary, readjuicate all pending claims on appeal, including the claim of entitlement to a TDIU, taking into consideration any newly acquired evidence.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


